Citation Nr: 1227783	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) and myocardial infarction (MI), to include as secondary to pulmonic stenosis with anxiety reaction.

2.  Entitlement to an increased rating for service-connected pulmonic stenosis with anxiety reaction, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) from June 2005 (pulmonic stenosis evaluation) and January 2007 (CAD and MI) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  The Veteran was notified of the June 2005 denial in VA correspondence dated July 7, 2005.  He filed a timely notice of disagreement (NOD) to the June 2005 rating decision, and the RO issued a statement of the case in December 2005.  The Veteran submitted a timely substantive appeal in December 2005.  In February 2006, he submitted a statement that he wished to cancel his DRO hearing request "pending the outcome of my other issues being considered which are not under appeal."  The Veteran did not express agreement with the rating decision when he cancelled his DRO hearing.  Another VA Form 9, dated in June 2006, was received by the RO on July 3, 2006, within one year of the June 2005 rating decision notification letter, and indicates the Veteran's intention to continue the appeal.  The Board, in following the nonadversarial nature of VA, finds that the Veteran's intention, in his February 2006 correspondence, was to defer the appellate process, and not to withdraw his appeal.  The Board finds that the June 2005 rating decision is the rating decision on appeal for entitlement to an increased evaluation for pulmonic stenosis. 

(The Board has also considered whether the July 2006 VA Form 9 could be an NOD with a May 2006 rating decision that found that there had not been clear and unmistakable error in prior rating decisions which denied a rating for anxiety, separate and apart, from a rating for pulmonic stenosis.  The Board acknowledges that an NOD need not be filed on any particular form, and may even be filed on a Substantive Appeal form, so long as it meets the content requirements for an NOD. See Archbold v. Brown, 9 Vet. App. 124, 131 (1996) (citing Malgapo v. Derwinski, 1 Vet. App. 397, 398-99 (1991) (holding, in portion not overruled by Hamilton v. Brown, 4 Vet.App. 528, 538 (1993) (en banc), that a Substantive Appeal form can function as NOD as to claim if there is no other NOD as to that claim)); Zevalkink v. Brown, 6 Vet.App. 483, 489 (1994) (en banc) (same).  In the present case, the Veteran's July 2006 VA Form 9 did not express disagreement with the May 2006 rating decision.  Thus, the Board finds that it was not an NOD, and a remand for a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not warranted.) 
 
In September 2007, the Veteran testified before a Decision Review Officer (DRO) in San Juan, Puerto Rico.  A transcript of that hearing is of record.

The issue of entitlement to service connection for (CAD) and myocardial infarction (MI), to include as secondary to pulmonic stenosis with anxiety reaction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clinical evidence of record reflects that the Veteran does not have pulmonic stenosis.

2.  The Veteran's complaints of black-outs have not been clinically linked to pulmonic stenosis, nor has there been demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has manifestations of  pulmonic stenosis with anxiety reaction. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for pulmonic stenosis with anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.100, Diagnostic Codes 7000-7122 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in December 2004, the Veteran was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice was defective in that it did not inform the Veteran of the criteria necessary for an effective date and disability rating.  Such notice was provided to the Veteran in August 2006. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the Veteran after the initial adjudication, the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of the claim, and to respond to VA notices.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), a written article, Social Security Administration (SSA) records, and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of the claim, to include his testimony at a September 2006 DRO hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA examinations and/or opinions were obtained in July 2009 with addendum in June 2010, and November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they include a physical examination of the Veteran, and a review of his medical records, to include several diagnostic tests.  Rationale was provided for the opinion proffered.  The Board acknowledges that the November 2011 examiner did not review the claims file; nevertheless, the examination and opinion are adequate.  In the present case, the claims file is not necessary to decide the current state of the Veteran's service-connected disability.  The examiner cited to the specific clinical records which formed the basis for his opinion.  Moreover, the July 2009 examiner did review the claims file and came to the same conclusion as the November 2011 examiner.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for pulmonic stenosis with anxiety reaction, currently evaluated as 30 percent disabling, effective from October 1967.  In a statement received in December 2004, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in December 2004, the rating period on appeal is from December 2003, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects an increase in the disability during that one year period.  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.   

A January 2005 VA examination report reflects that the Veteran's usual occupation and daily activities are not significantly limited.  A ejection fraction of 45 percent was noted.  Upon examination the Veteran's blood pressure was 110/60.  Examination of the heart showed normal sinus rhythm, no murmurs on that date, and no evidence of congestive heart failure on that date.  The Veteran was diagnosed with atherosclerotic heart disease, coronary syndrome, circumflex artery occlusion, status post angioplasty and status post right pneumothorax, and history of arterial hypertension, under control.  The examiner did not diagnosis the Veteran with pulmonic stenosis. 

A May 2005 VA examination report reflects that the Veteran has CAD and hypertension.  The examiner stated that he could find no pathophysiologic mechanism to link the Veteran's congenital problem [pulmonary stenosis] with his present cardiovascular findings.  He noted that atherosclerotic heart disease and coronary syndrome, circumflex arterial occlusion with status post angioplasty, status post right pneumothorax and arterial hypertension are not caused by/or the result of pulmonary stenosis and anxiety. 

A February 2006 private medical transthoracic echocardiogram report from W. Health Clinic reflects that there is no evidence of pulmonic valve stenosis.

March and July 2009 VA records reflect that the "pulmonic valve has adequate motion and pliability.  There is no pulmonic valvular stenosis."

The Veteran underwent a VA examination in March 2011.  The examiner opined that there was "no evidence of pulmonic stenosis as per today's examination.  Echocardiograms dated 1/17/05, 2/26/09, 4/1/10 were reported as negative for pulmonic stenosis."  

Both private and VA clinical records reflect that the Veteran does not currently have pulmonic stenosis.  Thus, the Board finds that there are no objective findings attributable to pulmonic stenosis so as to warrant a rating in excess of 30 percent.  The Board acknowledges that the Veteran has reported that he has what he considers as being symptoms of pulmonic stenosis, to include black-outs.  The Board notes that the Veteran has been diagnosed with other disabilities, to include CAD, congestive heart failure, hypertension, and vertiginous syndrome.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis of conditions of the heart and pulmonary systems and related symptoms.  As such, his lay opinion lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board also acknowledges that at one time, the Veteran did have a clinical opinion that he had pulmonary stenosis.  A March 1965 STR reflects that a "right heart catheterization was essentially normal and there was no definite evidence of severe organic disease.  The presence of a small infundibular stenosis suggests associated interventricular septal defect even though no evidence of this lesion was obtained."  An October 1965 STR reflects that the there is the opinion that the Veteran's murmur "suggests pulmonary stenosis".  The report further reflects that the pulmonic stenosis is minimal.  Despite these reports, the Board finds that more recent testing has revealed that no evidence of pulmonic stenosis.  There is no clinical evidence of record which reflects that the echocardiograms in 2005, 2009, and 2010 were incorrect, or the clinical interpretations and/or opinions are erroneous.  In this regard, the Board also notes that not only did the examiners consider the diagnostic reports, but also the reported symptoms of the Veteran, and still found against a diagnosis of pulmonic stenosis.  The Board finds that the examinations and diagnostic testing within the last decade is more probative than diagnostic testing performed more than 40 years ago as to the current state of the Veteran.  

Thus, the evidence reflects that although the Veteran has been service-connected for pulmonic stenosis with anxiety for more than 40 years, he does not currently have pulmonic stenosis.  A disability which has been continuously rated at or above any evaluation for more than 20 years cannot be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  Thus, the Veteran's 30 percent evaluation is protected.  However, as the Veteran does not now have pulmonic stenosis, a rating in excess of 30 percent is not warranted.  

The Board also notes that a separate rating for anxiety is not warranted as the Veteran's anxiety was previously clinically linked to his now non-existent pulmonic stenosis.  A post-service October 1965 VA examination report, which was of evidence when the Veteran was initially service-connected for pulmonic stenosis with anxiety, reflects that the Veteran's mental status is "indicative only of some preoccupation with his immediate family problem and his own health, which apparently are the basis for his anxiety state, and when he discusses these elements there is a very definite depressive feeling apparent.  Since the physical examination is indicative of pulmonic and aortic stenosis, patient's anxieties are quite realistic."  The examiner also noted that "[i]f his physical condition can be satisfactorily relieved, this will relieve his anxiety."  

The Board notes that the Veteran has also been diagnosed with schizophrenia. (See November 1974 VA psychiatric examination report.)  In 1973, the Veteran filed a claim for entitlement to service connection for schizophrenia, contending that his anxiety reaction condition had matured into schizophrenia and should be rated separately.  In 1975, the Board denied the Veteran's claim.  A May 2007 VA examination report also reflects that the Veteran's symptoms remain present and manifested individually from the manifestations of, and/or symptoms of, his service-connected heart disease rated as arteriosclerotic heart disease.  Thus, based on the evidence of record, the Board finds that the Veteran cannot be rated individually for his anxiety if he does not have the essential element of pulmonic stenosis.  

In conclusion, the evidence of record is against a finding that the Veteran's service connected right pulmonic stenosis with anxiety disability warrants a rating in excess of 30 percent for any time period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed above, the Veteran does not have pulmonic stenosis; thus, the first prong of Thun, cannot be met, and further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96, and Thun, supra.

TDIU

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In an August 2010 statement, the Veteran stated that his heart disease has worsened to the extent that he can no longer hold gainful employment.  As noted above, the clinical evidence reflects that the Veteran does not have pulmonic stenosis; thus, logically, he cannot have symptoms of it which render him unable to secure or follow a substantially gainful occupation.  Therefore, the Board finds that the Veteran is not entitled to TDIU due to his service-connected pulmonic stenosis with anxiety disability.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating for service-connected pulmonic stenosis with anxiety reaction, currently rated as 30 percent disabling, is denied. 


REMAND

CAD/MI

The Veteran has been diagnosed with CAD and has a history of an MI.  Initially, he contended that it was secondary to his service-connected pulmonic stenosis with anxiety disability.  A July 2009 VA examination report with a June 2010 addendum reflects the following opinion of the examiner:

Pulmonary stenosis is most often caused by a malformation during fetal development or can also occur later in life as  result of conditions that cause damage or scar to the pulmonary valve, including rheumatic fever, endocarditis.  Coronary artery disease is thought to begin with damage or injury to the inner layer of a coronary artery.  The damage may be caused by various factors as High blood pressure, High cholesterol, diabetes, Radiation therapy to the chest.  [The Veteran's] Coronary Artery disease is not related to, is not caused by, or the result of Pulmonary stenosis and anxiety.   

In a statement dated in June 2006, the Veteran indicated that when he was diagnosed with pulmonic stenosis, he actually had arteriosclerosis heart disease.  Although the VA examiner addressed the issue of CAD on a secondary basis, he did not address the issue as to whether the Veteran's CAD or other current heart diseases may be causally related to active service on a direct incurrence basis.  In other words, he did not address whether the record reflects that the Veteran's symptoms in service were the early manifestations of his current heart diseases.  Such an opinion may be helpful to the Board in adjudicating the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the June 2010 VA examiner, or another appropriate clinician if the June 2010 VA examiner is not feasibly available, to provide a supplemental medical opinion in this case.  The examiner should provide an opinion as to whether it is as likely as not (50 percent or more) that the Veteran's symptoms in service were an early manifestation of his current heart disabilities, to include CAD and an MI.  Any opinion should be accompanied by a complete rationale.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for CAD and/or MI, to include as secondary to pulmonic stenosis with anxiety disability.  

If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


